UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-1616



ROBERT BRIGGS,

                                              Plaintiff - Appellant,

           versus


MARRIOTT INTERNATIONAL, INCORPORATED; LIBERTY
LIFE ASSURANCE COMPANY OF BOSTON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-3427-8-AW)


Argued:   September 19, 2006             Decided:    November 28, 2006


Before NIEMEYER, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Henry F. FLOYD, United States District Judge for the District of
South Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


John Marshall, MULHERN, PATTERSON & MARSHALL, L.L.P., Rockville,
Maryland, for Appellant.    Henry Mark Stichel, GOHN, HANKEY &
STICHEL, L.L.P., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Briggs commenced this action under § 502(a) of the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.

§ 1132(a), for long-term disability benefits under an employee

benefit plan sponsored by his employer, Marriott International,

Inc., and administered by Liberty Life Assurance Company of Boston.

Beginning in September 2002, Liberty Life began paying Briggs

short-term disability benefits based on Briggs’ chronic lower-back

and leg pain, but, on August 21, 2003, following a review, it

denied his claim for long-term disability benefits.        When Briggs’

treating   doctor   complained   about   the   decision,   Liberty   Life

reopened Briggs’ claim, collected additional medical information,

and submitted the file to an independent orthopedic surgeon for

review, who concluded that Briggs was “capable of a sedentary job

with frequent position changes.” Liberty Life again denied Briggs’

long-term disability benefits on March 9, 2004.      Briggs then filed

this action.

     The district court granted summary judgment to the defendants,

concluding that based on the objective evidence relating to Briggs’

disability, “Liberty [Life] properly concluded that, with the

appropriate sedentary modifications, Briggs was able to perform the

duties of [his job].”    The court explained:

     In sum, the evidence supports Liberty’s discretionary
     decision that Briggs did not provide sufficient evidence
     of a disability under the Policy. While Liberty has a
     conflict of interest, based on the reasons articulated

                                  -2-
     above, this court concludes that Liberty’s decision was
     nevertheless “consistent with an exercise of discretion
     by an [administrator] acting free of the interests that
     conflict with those beneficiaries.”

Briggs v. Marriott Int’l., Inc., No. CA-04-3427-8-AW (D. Md. May 6,

2005) (quoting Ellis v. Metro. Life Ins. Co., 126 F.3d 228, 233

(4th Cir. 1997)).   Based on our de novo review of the district

court’s decision, we affirm.

     For some 21 years, Briggs worked for Marriott International in

its WorldWide Reservation Center as a senior systems analyst, a

sedentary job that primarily entailed computer work.

     In 1989, Briggs was diagnosed with a herniated disc, and in

1991, he underwent surgery -- a discectomy to remove the herniated

portion of the disc and a laminectomy to remove a portion of the

vertebra that impinged on the nerve.   Six years later, Briggs had

follow-up surgery, in which the fifth lumbar and first sacral

vertebrae were fused and a Ray Cage installed to limit movement of

his lower spine.

     Even though the surgeries relieved Briggs’ pain for a while,

it returned, and Briggs continued to see several doctors -- Dr.

Michael Anchors, his primary physician; Dr. William Lauerman, an

orthopedic surgeon; Dr. Rosita Dee, a pain management specialist;

and Dr. Harikant Shah, his treating orthopedist.

     In September 2002, Briggs made a claim to Liberty Life for

disability benefits and submitted records from his doctors, as well

as x-rays, myelogram results, and several MRIs.    In addition, Dr.

                               -3-
Anchors and Dr. Lauerman submitted opinions on Briggs’ behalf,

concluding   that    Briggs   was   totally    disabled.      Liberty    Life

investigated   the    claim   and   supplemented   its     file   with   video

surveillance of Briggs, which captured Briggs walking with and

without a cane, driving his car, checking his oil, carrying a trash

bag and a small suitcase, and picking up medications. Liberty Life

also had Briggs examined by Dr. Michael April, an internist who

performed work for Liberty Life.           Dr. April found mixed results

from his tests of Briggs’ abilities, yet determined that Briggs had

a “sedentary functional capacity.”          After submitting Dr. April’s

findings to Dr. Anchors, Briggs’ primary doctor, and receiving no

substantive response, Liberty denied Briggs’ disability claim with

a letter dated August 21, 2003, in which it stated:

     Based on the medical information in relation to your
     occupation requirements, you are able to perform the
     duties of your Own Occupation. Therefore, you do not
     meet your policy’s definition of disability. We must
     close your claim as of August 22, 2003.

     Shortly thereafter, Dr. Anchors sent Liberty Life a cryptic

letter, in which he suggested that Briggs was disabled by his pain

medications.   Without a request from either Dr. Anchors or Briggs

himself, Liberty Life reopened the claim, collected more medical

information, and sent the entire file to Dr. Richard Silver, an

independent and elaborately credentialed orthopedic surgeon, for

another opinion.     Based on his review of the file, Dr. Silver found




                                     -4-
no objective evidence to support a finding of disability.                       He

stated:

     Mr. Briggs is not capable of performing activities
     consistent with a light or heavy work capacity.      Mr.
     Briggs is, however, capable of a sedentary job with
     frequent position changes. . . . [H]e certainly could be
     functional in a sedentary capacity as a senior system
     analyst for Marriott.

     Thus, on March 9, 2004, Liberty again denied Briggs’ claim for

long-term disability benefits, and this suit ensued.

     The benefit plan under which Briggs brings his claim grants

Liberty   Life   “the   authority,   in    its    sole   absolute      and    final

discretion, to construe the terms of this policy and to determine

benefit eligibility hereunder.”       The plan also required Briggs to

prove his claim for disability with “objective medical evidence,”

a provision permitting Liberty Life to discount self-serving claims

and reports of disability in favor of objective evidence.                       The

administrator’s decision on a claim must nonetheless be the result

of a deliberate principled reasoning process and be supported by

substantial evidence.      See Brogan v. Holland, 105 F.3d 158, 161

(4th Cir. 1997).

     Because     Liberty   Life   acts     both    as    a   trustee    for    the

beneficiaries and as a potential payor on the claim, we heighten

our scrutiny of Liberty Life’s discretionary decision to the extent

necessary to simulate review of an unconflicted trustee. See Ellis

v. Metro. Life Ins. Co., 126 F.3d 228, 233 (4th Cir. 1997); Doe v.

Group Hospitalization & Med. Servs., 3 F.3d 80 (4th Cir. 1993).

                                     -5-
      Briggs challenges the administrator’s discretionary decision

in two respects. First, he says that Liberty Life ignored evidence

of the effect of his medications on his ability to do his job.

While Briggs was taking an increasing amount of painkillers over

the years, he did not provide sufficient objective evidence that

the painkillers disabled him from working.             His best evidence is a

letter from Dr. Anchors, his primary care physician, in which Dr.

Anchors stated:

      I don’t believe [Briggs] can do serious mental work on
      those meds, and I don’t see how he can sit without them.
      In fact, when Robert sees me in the office, he remains
      standing, propping himself against the wall or supporting
      himself erect with hands on the exam table as people with
      severe lumbar nerve compression characteristically do.

The   relevant    file   also   shows    that   when    Briggs   talked    with

representatives of Liberty Life on the telephone, he sounded

“groggy” and “disoriented.”            Briggs himself reported that the

medications interfered with his “ability to concentrate on complex

tasks.”     This evidence, however, is not the objective medical

evidence required by the terms of the plan.              Dr. Anchors’ letter

stops short of giving a medical opinion that Briggs was unable to

do his job because of the painkillers that he was taking, and the

other generalized anecdotes do not amount to objective medical

evidence.        On   this   record,     we   cannot     conclude   that   the

administrator acted unreasonably in rejecting this evidence and

denying Briggs’ claim.



                                       -6-
     Briggs also contends that Dr. Silver, Liberty Life’s hired

independent medical consultant, systematically misread the record.

He complains that Dr. Silver repeatedly and almost automatically

used the term “mild” to describe Briggs’ condition.    Yet, Briggs

fails to recognize that nearly every use by Dr. Silver of that term

directly tracks language used by the MRI technicians who evaluated

Briggs’ back and whom no one has accused of any wrongdoing.

     Even with heightened scrutiny applicable in this case, we

cannot conclude that the administrator’s decision was unreasonable

based on the record and the processes that the administrator

employed.   As we have noted, the “trustee’s discretionary decision

will not be disturbed if reasonable, even if the court itself would

have reached a different conclusion.”    Booth v. Wal-Mart Stores,

Inc., 201 F.3d 335, 341 (4th Cir. 2000).



                                                         AFFIRMED




                                -7-